Citation Nr: 1433742	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sleep disorder, including sleep apnea, hypersomnia, insomnia, and hypopnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 2008, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

A sleep disorder, inclusive of sleep apnea, hypersomnia, insomnia, and hypopnea, originated in or as a result of military service.  


CONCLUSION OF LAW

A sleep disorder, inclusive of sleep apnea, hypersomnia, insomnia, and hypopnea, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for a sleep disorder, which he alleges had its onset in service, and, alternatively, is a result of service-connected disability and/or an undiagnosed illness having its origins during service in Southwest Asia.  The Board herein addresses only the question of direct service incurrence and as the record on appeal permits a grant of service connection on that basis, further discussion of the alternate theories of entitlement to service connection for the disorder at issue is unnecessary.  

The Veteran offers a credible account of inservice sleep difficulties involving snoring, difficulty breathing while sleeping, and daytime fatigue and while he indicates that he sought treatment in service for one or more of those complaints, service treatment records on file verify only one instance of a pertinent complaint or finding.  That single complaint of an inability to sleep, along with neck and side pain, was made known in November 1990, one day following the Veteran's involvement in a motor vehicle accident in which he sustained an injury.  However, it is evident that a complete set of service treatment records are not contained in the electronic claims folder, given that no records beyond the 1990s are on file, and to that extent, the fact that available service treatment records do not corroborate his account is not a bar to a grant of the requested benefit.  

Here, the Veteran's spouse provides a written account, received by VA in August 2011, indicating that she married the Veteran in March 1998 and had noticed an increased level of his snoring in 2000, with more tossing and turning during nighttime sleeping, daytime sleeping during periods of inactivity, and a lack of energy.  This written testimony is highly probative and corroborative of the Veteran's account of the inservice onset of his sleep disorder.  

Notice is taken that the medical evidence developed postservice includes medical treatment notes indicating that the Veteran was referred in February 2009 for a sleep study based on a history of excessive snoring, daytime drowsiness, and sleep apnea witnessed by his wife.  The diagnoses were of insomnia, hypersomnia, history of snoring and witnessed apnea, and rule out sleep disordered breathing.  
This led to completion of a sleep study, otherwise referred to as polysomnography, in June 2009, findings from which showed a very low level of sleep disordered breathing, with notation that if there were documented symptoms of excessive daytime sleepiness, impaired cognition, mood disorder, insomnia, hypertension, ischemic heart disease or a history of a stroke, then the test may be considered positive for obstructive sleep apnea and under that scenario continuous positive air pressure (CPAP) therapy was recommended.  In this instance, the Veteran was prescribed and began to receive CPAP therapy shortly thereafter.  Subsequently, the Veteran continued to be evaluated and treated for obstructive sleep apnea, hypopnea, and hypersomnia, and insomnia, with a complaint of persistent daytime somnolence.  

The Board finds it curious that, despite the Veteran's many allegations and the evidence presented, no VA examination was afforded him in order to more clearly establish the date of onset of his sleep disorder.  Regardless of that fact, the Veteran's account of inservice sleep difficulties, as bolstered by his wife's statement, and entry of the initial diagnosis of a sleep disorder at a point in time very close to the Veteran's retirement from military service in May 2008, are highly probative and persuasive as to the service incurrence of the claimed disability.  In light of the foregoing, and inasmuch as not all service treatment records are available for review, service connection for a sleep disorder involving obstructive sleep apnea, hypersomnina, insomnia, and hypopnea, must be conceded.  


ORDER

Service connection for a sleep disorder involving obstructive sleep apnea, hypersomnia, insomnia, and hypopnea, is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


